Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
	This is in response to the Application file don July 25, 2022 in which claims 1-18 are presented for examination.

Status of Claims
	Claims 1-18 are pending in which claim 1 has been presented in independent form.

Specification
The use of the terms LYCRA®, KEVLAR®, INDURA ULTRASOFT®, NOMEX®, GORE-TEX®, AND 3M THINSULATE® which are a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, the limitation "the safety garment" in line 2 renders the claim indefinite since it unclear if this is the same “garment” as claimed in claim 1.  For purposes of examination, the examiner will consider that "the safety garment" of claim 9 is the same garment as claimed in claim 1.
Regarding Claim 12, the limitation "the safety garment" in lines 1-2 renders the claim indefinite since it unclear if this is the same “garment” as claimed in claim 1.  For purposes of examination, the examiner will consider that "the safety garment" of claim 12 is the same garment as claimed in claim 1.
Claim 16 contains the trademark/trade names Kevlar™, Indura UltraSoft™, Nomex™ or Gore-Tex™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the covering and, accordingly, the identification/description is indefinite.
Claim 17 contains the trademark/trade name Lycra®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the flexible panel and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collier (US 6,374,414).
Regarding Claim 1, Collier disclose of a garment (100 or 102) comprising:
a covering (via 20) configured to cover at least a portion of a wearer (see Figures 2-3), the covering extending between a first location (via 26) and a second location (via 28) spaced apart from the first location (see Figures 2-3, Col. 4, lines 15-30); and
a flexible panel (32), the covering (20) overlaying the flexible panel (32), the flexible panel being attached to the covering at the first location (26) and the second location (28), (see Figure 3, Col. 4, lines 31-36);
wherein the covering (via 20) comprises excess material (via 30) between the first location (via 26) and the second location (via 28), the excess material being configured to accommodate a stretching of the flexible panel (32), (see Figure 3, Col. 4, lines 34-43), (Figures 2-3, Col. 3, lines 43-61, 66-67, Col. 4, lines 1-43).

Regarding Claims 2-14, Collier discloses the invention as claimed above.  Further Collier discloses:
(claim 2), wherein a mechanical property (via being “elastic” (e.g. “flexible”)) of the flexible panel (32, Col. 4, lines 64-65 (or in alternative, reference to claim 4: (being partially “elastic” and partially of an inelastic material”, via 32, Col. 4, lines 64-67)) is different than (via “inelastic”) that of the covering (via 38 of 20, Col. 5, lines 29-30 (or in alternative, reference to claim 4: being (via entirely “elastic” via 38 of 20, Col. 5, lines 29-32));
(claim 3), wherein the mechanical property is an elastic modulus, (“elastic”, 32, Col. 4, lines 64-65, (or in alternative, reference to claim 4: (being partially “elastic” and partially of an inelastic material”, via 32, Col. 4, lines 64-67));
(claim 4), wherein the elastic modulus (“elastic”, 32, Col. 4, lines 64-67) of the flexible panel (32, Col. 4, lines 64-67) is lower (being partially “elastic” and partially of an inelastic material”, 32, Col. 4, lines 64-67) than that of the that of the covering (via entirely “elastic” via 38 of 20, Col. 5, lines 29-32);
(claim 5), wherein the mechanical property is flexibility (via being entirely “elastic” (e.g. “flexible”), via 32, Col. 4, lines 64-65);
(claim 6), wherein the flexible panel (32, Col. 4, lines 64-65) is more flexible (via being entirely “elastic” (e.g. “flexible”)) than the covering ((via “inelastic”) via 38 of 20, Col. 5, lines 29-30);
(claim 7), wherein the excess material (via 30) comprises a folded pleat (via 16, see Figures 2-3 & 7);
(claim 8), wherein the folded pleat (via 16) accommodates the stretching by unfolding (see Figure 3 & 7, Col. 4, lines 34-65);
(claim 9), wherein the flexible panel (32, see Figures 2-3) is disposed in a shoulder region (via 10, see diagram below) of the safety garment (100);
(claim 10), wherein the flexible panel (32, see Figures 2-3) is disposed in a wrist region (via 10, see diagram below) of the garment (100);
	(claim 11), wherein the flexible panel (32, see Figures 2-3) is configured to interconnect the covering (via 20) to a glove (108, see Figure 2), the flexible panel (via 32) partially surrounding a wrist passage (via wrist opening of 108) between the covering (via 20) and the glove (108, see Figures 2-3). Please note that the limitations of “configured to interconnect the covering to a glove” and “the flexible panel partially surrounding a wrist passage” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure of Collier is capable of being interconnected to a glove in order to have the flexible panel partially surrounding a wrist passage between the covering and the glove—Note that the glove is not being positively claimed;
	(claim 12), wherein the flexible panel (32) is disposed in a hip region (via 10, see diagram below) of the safety garment (102);
	(claim 13), wherein the flexible panel (32) is disposed in an ankle region via 10, see diagram below) of the garment (102);
	(claim 14), wherein the flexible panel (32, see Figures 2-3) is configured to interconnect the covering (via 20) to a boot (see Figures 2-3), the flexible panel (via 32) partially surrounding an ankle passage between the covering (via 20) and the boot, (see Figures 2-3). Please note that the limitations of “configured to interconnect the covering to a boot” and “the flexible panel partially surrounding an ankle passage” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure of Collier is capable of being interconnected to a boot in order to have the flexible panel partially surrounding an ankle passage between the covering and the boot—Note that the boot is not being positively claimed.
 
    PNG
    media_image1.png
    788
    543
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collier (US 6,374,414) in view of Aldridge (US 5,701,606).
	Regarding Claim 15, Collier discloses the invention as claimed above.  Further Collier discloses wherein the flexible panel (32) comprises an elastomer fabric (via elastic material, 32, Col. 4, lines 64-67).  Collier does not disclose wherein the covering comprises a trilaminate including: an internal insulating layer, an intermediate vapour barrier and an external flame and water resistant layer.
	Aldridge teaches of a garment (10) wherein the covering comprises a trilaminate (see Figure 1) including: an internal insulating layer (via 30-note any layer of material can provide a degree of insulation), an intermediate vapour barrier (via 28/29) and an external flame and water resistant layer (via 26-note NOMEX®), (Figure 1, Col. 3, lines 53-67, Col. 4, lines 1-14).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the covering of Collier wherein the covering comprises a trilaminate including: an internal insulating layer, an intermediate vapour barrier and an external flame and water resistant layer as taught by Aldridge to provide a protective jacket which offers a combined thermal barrier and moisture barrier in which weight is reduced and freedom of movement is enhanced, (Col. 3, lines 5-16).

	Regarding Claim 16, Collier discloses the invention as claimed above.  Collier does not disclose wherein the covering comprises Kevlar™, Indura UltraSoft™, Nomex™ or Gore-Tex™.
	Aldridge teaches of a garment (10) wherein a covering (via 26) comprises Kevlar™, Indura UltraSoft™, Nomex™ or Gore-Tex™, (Figure 1, Col. 3, lines 53-67).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the covering of Collier wherein the covering comprises Kevlar™, Indura UltraSoft™, Nomex™ or Gore-Tex™ as taught by Aldridge in order to provide the covering with fire-retardant properties.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collier (US 6,374,414) in view of Lepore (US 3,153,793).
	Regarding Claims 17, Collier discloses the invention as claimed above.  Collier does not disclose wherein the flexible panel comprises spandex or Lycra.
	Lepore teaches of a flexible panel (via 54) of a garment (10) wherein the flexible panel comprises spandex or Lycra, (Col. 2, lines 24-27, 49-61).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the flexible panel of Collier wherein the flexible panel comprises spandex or Lycra as taught by Lepore in order to provide the flexible material with high strength, uniformity, abrasion resistance, high modulus and flex life as well as resistance to weathering, (Col. 2, lines 49-59).

	Regarding Claim 18, Collier discloses the invention as claimed above.  Collier does not disclose wherein the flexible panel comprises a 4-way stretch fabric.
	Lepore teaches of a flexible panel (via 54) of a garment (10) wherein the flexible panel comprises a 4-way stretch fabric (note LYCRA®, Col. 2, lines 24-27, 49-61).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the flexible panel of Collier wherein the flexible panel comprises a 4-way stretch fabric as taught by Lepore in order to provide the flexible material with high strength, uniformity, abrasion resistance, high modulus and flex life as well as resistance to weathering, (Col. 2, lines 49-59).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732